Citation Nr: 1113743	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel








INTRODUCTION

The Veteran had active service from September 1989 to September 1993, February 2001 to October 2001, January 2005 to May 2006, and April 2009 to May 2010.  He had additional periods of service with the Georgia Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which, in pertinent part, denied service connection for residuals of a back injury.   The Veteran initiated his appeal by filing a timely notice of disagreement as to this issue and perfected a substantive appeal. 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a neck injury has been raised by the record.  But since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the claim of entitlement to service connection for residuals of a low back injury.  

The Veteran claims that has a low back disability as a result of a motor vehicle accident while on active duty.  While the record confirms that he was involved in a motor vehicle accident in service, it is unclear whether he has a current disability involving his back.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).

The Veteran's service treatment records document that he was involved in a motor vehicle accident in March 2006 in which his vehicle rolled over while traveling 55 miles per hour.  However, the only injury involving his spine was a cervical strain or whiplash, with no involvement in his mid or lower back.  Struck v. Brown, 9 Vet. App. 145 (1996).  

A July 2006 VA examination report notes that an examination of the Veteran's lumbar spine was normal.  This examination included a computerized tomography (CT) scan and X-rays of the spine, both of which concluded that the lumbar spine was normal.  Therefore, the examiner declined to diagnose the Veteran with a disability involving his back.  

Recently, however, the Veteran submitted a March 2008 treatment record which notes that the Veteran has both a cervical and a thoracic strain due to the in-service motor vehicle accident.  Service connection for cervical spine disability (residuals of a neck injury) has been denied by the RO in an unappealed August 2006 decision, and is not an issue before the Board at this time.  But since the thoracic spine is a separate segment of the spine - often referred to as the thoracolumbar spine - this report indicates that the Veteran may have a disability involving his thoracolumbar spine.  

In light of these findings, the Veteran should be afforded a VA examination to determine whether he has a disability involving his thoracolumbar spine, and if so, whether it is related to the motor vehicle accident in service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether he has a disability involving his thoracolumbar spine, and if so, whether it is related to service.  All necessary diagnostic testing and evaluation should be performed.  The Veteran's claims file must be made available to the examiner for review of the pertinent medical and other history. 

Following a review of the claims file and a physical examination, the examiner is directed to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a disability involving his thoracolumbar spine (i.e., thoracic and/or lumbar) as a result of the motor vehicle accident in March 2006, while he was on active duty.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


